Citation Nr: 1018238	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Lakeland Regional Medical Center 
during the period from May 8, 2004, to May 15, 2004.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active air service from April 1966 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the Department of 
Veterans Affairs Medical Center in Tampa, Florida.


FINDING OF FACT

In May 2010, prior to the promulgation of a decision in the 
appeal, the Veteran's representative submitted a written 
statement indicating that the Veteran desires to withdraw the 
issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The record reflects that the 
Veteran filed a timely Notice of Disagreement with the 
October 2007 decision denying payment of or reimbursement for 
unauthorized medical expenses incurred at Lakeland Regional 
Medical Center from May 8, 2004, to May 15, 2004.  In 
addition, he perfected his appeal with the submission of a 
timely Substantive Appeal following the issuance of the 
Statement of the Case.

However, a Substantive Appeal may be withdrawn in writing by 
an appellant or an appellant's authorized representative at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  A review of 
the record shows that, in a written statement received in May 
2010, the Veteran's representative informed the Board that 
the Veteran no longer wished to pursue the appeal for payment 
of or reimbursement for unauthorized medical expenses 
incurred at Lakeland Regional Medical Center from May 8, 
2004, to May 15, 2004.

Having met the requirements of 38 C.F.R. § 20.204, the 
Veteran's representative has withdrawn the Veteran's 
Substantive Appeal with respect to this issue.  Accordingly, 
the Board does not have jurisdiction to decide the appeal for 
this benefit.



ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


